Title: Proclamation, 24 January 1791
From: Washington, George
To: 



[24 January 1791]

By the President of the U. States of America
A Proclamation
Whereas the general Assembly of the State of Maryland, by an act passed on the twenty third day of December, in the year one thousand seven hundred and eighty-eight, intituled “An Act to cede to Congress a District of ten miles square in this State, for the seat of the government of the United States,” did enact, that the Representatives of the said State, in the house of Representatives of the Congress of the United States, appointed to assemble at New York on the first Wednesday of March then next ensuing should be and they were thereby authorized and required, on the behalf of the said State, to cede to the Congress of the United States, any District in the said state, not exceeding Ten miles square, which the Congress might fix upon and accept for the Government of the United States.
And the general Assembly of the Commonwealth of Virginia, by an Act passed on the third day of December, One thousand seven hundred and eighty nine, and intituled “An Act for the Cession of ten miles square, or any lesser quantity of Territory, within this State, to the United States in Congress assembled, ⟨for⟩ the permanent Seat of the General Government,” did enact, That a tract of Country not exceeding ten miles square, or any lesser quantity to be located within the limits of the said State, and in any part thereof, as Congress might by Law direct,

should be, and the same was thereby forever ceded and relinquished to the Congress and Government of the United States, in full and absolute Right, and exclusive Jurisdiction, as well of Soil as of persons residing or to reside thereon, pursuant to the Tenor and effect of the eighth section of the first Article of the Constitution of Government of the United States.
And the Congress of the United States by their Act passed the sixteenth day of July one thousand seven hundred and ninety & intituled “An act for establishing the temporary and permanent Seat of the Government of the United States” authorized the President of the United States to appoint three Commissioners to survey under his direction, and by proper metes and bounds, to limit a District of Territory not exceeding ten miles square, on the River potomac, at some place between the mouths of the Eastern Branch and Connogochegue, which District so to be located and limited, was accepted by the said Act of Congress, as the District for the permanent Seat of the Government of the United States.
Now therefore, In pursuance of the Powers to me confided, and after duly examining and weighing the advantages and disadvantages of the several situations within the Limits aforesaid, I do hereby declare and make known, that the location of one part of the said district of ten miles square, shall be found by running four lines of experiment in the following manner, that is to say, Running from the Court House in Alexandria in Virginia, due south west half a mile, and thence a due south East course, till it shall strike Hunting Creek, to fix the beginning of the said four lines of Experiment. Then beginning the first of the four lines of experiment at the point on Hunting creek, where the said south-east course shall have struck the same, and running the said first Line due north west ten miles; then the second line into Maryland, due North east, ten miles; thence the third line due south east, ten miles, and thence the fourth line due south west ten miles, to the beginning on Hunting Creek.
And the said four lines of Experiment being so run, I do hereby declare and make known, That all that part within the said four lines of experiment, which shall be within the State of Maryland, and above the Eastern Branch, and all that part within the said four lines of experiment which shall be within the Commonwealth of Virginia, and above a Line to be run from the point of Land forming the upper Cape of the mouth of the

Eastern Branch due south west, and no more, is now fixed upon, and directed to be surveyed, defined, limited and located for a part of the said district accepted by the said act of Congress for the permanent seat of the Government of the United States; (hereby expressly reserving the Direction of the Survey and location of the remaining part of the present location as is, or shall be agreeable to law.
And, I do hereby direct the said Commissioners, appointed agreeably to the Tenor of the said Act, to proceed forthwith to run the said Lines of experiment, and the same being run, to survey and by proper metes and bounds to define and limit the part within the same which is herein before directed for immediate location and acceptance; and thereof to make due report to me, under their hands and seals.
In Testimony whereof I have caused the seal of the United States, to be affixed to these presents, and signed the same with my hand, Done at the City of Philadelphia, the twenty-fourth day of January, in the year of our Lord one thousand seven hundred and ninety one, and of the Independence of the United States the fifteenth.

George Washington
By the President.Thomas Jefferson

